Title: To George Washington from Alexander Hamilton, 16 February 1799
From: Hamilton, Alexander
To: Washington, George


Private 
Dear SirNew York Feby 16. 1799   
Different reasons have conspired to prevent my writing to you since my return to New York—the multiplicity of my avocations, an imperfect state of health and the want of something material to communicate.
The Official letter herewith transmitted will inform you of the disposition of our Military Affairs which has been recently adopted by the Department of War. There shall be no want of exertion on my part to promote the branches of the service confided to my care.
But I more and more discover cause to apprehend that obstacles of a very peculiar kind stand in the way of an efficient and successful management of our military concerns, These it would be unsafe at present to explain.
It may be useful that I should be able to write to you hereafter some confidential matters relating to our Administration without the mention of names. When this happens I shall designate the President by X, the Secretary of State by V, of the Treasury by I, and of the department of War by C.

Everything in the Northern quarter, as far as I can learn, continues favorab⟨le⟩ to the Government. Very affecty & truly I remain My dear Sir Your obedt Servt

A. Hamilton

